Name: Commission Regulation (EEC) No 1378/79 of 2 July 1979 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 7 . 79 Official Journal of the European Communities No L 166/9 COMMISSION REGULATION (EEC) No 1378/79 of 2 July 1979 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organiza ­ tion of the market in seeds ('), as last amended by Regulation (EEC) No 234/79 (2 ), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1 445/76 (3), as last amended by Regulation (EEC) No 1409/78 (4), listed the varieties of Lolium perenne L. of high persistence, late or medium late, and of Lolium perenne L. of low persistence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas, since the last amendment to Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certi ­ fied seed of other varieties has appeared on the market and will be marketed for the first time during the 1979/80 marketing year ; whereas, furthermore, the application of the classification criteria to certain varie ­ ties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1445/76 are hereby replaced by the Annexes hereto . A rticle 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall apply with effect from 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 July 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2 ) OJ No L 34, 9 . 2 . 1979 , p. 2 . ( 3 ) OJ No L 161 , 23 . 6 . 1976, p. 10 . (4 ) OJ No L 170 , 27 . 6 . 1978 , p. 29 . No L 166/ 10 Official Journal of the European Communities 4. 7 . 79 BILAG I  ANHANG I  ANNEX I  ANNEXE I  ALLEGATO /  BIJLAGE I Sorter med hÃ ¸j persistens, sildige eller halvsildige Sorten mit hoher Persistenz , spÃ ¤te oder mittelspÃ ¤te Varieties of high persistence , late or medium late VarietÃ ©s Ã haute persistance, tardives ou mi-tardives VarietÃ ad alta persistenza , tardiva o semitardiva Zeer standvastige rassen , late of halflate 1 . Aberystwyth S. 23 2 . Aberystwyth 101 3 . Akron 4 . Angela 5 . Animo 6 . Barenza 7 . Barlenna 8 . Borvi 9 . Capper 10 . Caprice 1 1 . Combi 12 . Compas 13 . Donata 14 . Doublet 15 . Elrond 16 . Endura 17 . Ensporta 18 . Enverto 19 . Fingal 20 . Goal 21 . Grandstand 22. Hubal 23 . Karin 24. Kent Indigenous 25 . Kosta 26 . Lamora (Mommersteeg's Weidauer) 27 . Lilope 28 . Loretta 29 . Majestic 30 . Manhattan 31 . Marathon 32. Mascot 33 . Metra RvP (T) 34. Midas 35 . Mirvan 36. Mombassa 37 . Moretti 38 . N.F.G 39 . Pablo 40 . Parcour 41 . Patora 42. Pelo 43 . Perma 44. Perray 45 . Pippin 46. Player 47. Pleno 48 . Romney 49 . Rondeel 50 . Saione 51 . Semperweide 52. Servo 53 . Sisu 54. Spirit 55 . Splendor 56 . Sportiva 57. Springfield 58 . Sprinter 59 . Talbot 60 . Trani 61 . Tresceaver 62. Vigor (Melle) 63 . Wendy 4. 7 . 79 No L 166/ 11Official Journal of the European Communities BILAG II  ANHANG II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Sorter med lav persistens, halvsildige , halvtidlige eller tidlige Sorten mit geringer Persistenz , mittelspÃ ¤te , mittelfrÃ ¼he oder frÃ ¼he Varieties of low persistence , medium late , medium early or early VarietÃ ©s Ã basse persistance, mi-tardives, mi-prÃ ©coces ou prÃ ©coces VarietÃ a bassa persistenza, semitardiva, semiprecoce o precoce Weinig standvastige rassen , halflate , halfvroege of vroege 1 . Atempo (T) 2 . Bocage 3 . Dux 0tofte 4. Gazon 8 . Presto Pajbjerg 9 . Printo 10 . Real 11 . Tailteann 12. Vera Pajbjerg 13 . Victoria trifolium 14. Viris (Weiris) 5 . Hunsballe 6 . Mito Daehnfeldt 7 . OdengrÃ ¼n